Case: 13-40010       Document: 00512347178         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 13-40010
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELSAR ANTONIO ESCOBAR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-558-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Elsar Antonio Escobar raises
an argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 562 n.28 (5th Cir. 2013) (en banc), petition for cert. filed (June 6, 2013)
(No. 12-10695), in which this court concluded that the generic, contemporary
definition of “sexual abuse of a minor” does not include the age-differential
requirement that Escobar asserts is required.               The appellant’s motion for



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40010   Document: 00512347178   Page: 2   Date Filed: 08/20/2013

                              No. 13-40010

summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                    2